Case: 4:18-cv-01567-AGF Doc. #: 34 Filed: 03/01/19 Page: 1 of 2 PageID #: 2978



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  LINDSEY LAIRD, et al.,                        )
                                                )
                 Plaintiffs,                    )       Case No. 4:18-CV-1567
                                                )
  v.                                            )       JURY TRIAL DEMANDED
                                                )
  CITY OF ST. LOUIS, et al.,                    )
                                                )
                 Defendants.                    )

         DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ SECOND
       AMENDED COMPLAINT AND ALTERNATIVE MOTION TO STRIKE

         Defendants City of St. Louis, Gerald Leyshock, Timothy Sachs, Scott Boyher,

  Randy Jemerson, Matthew Karnowski, and Brian Rossomanno herein respectfully move

  the Court to dismiss plaintiff’s second amended complaint because the second amended

  complaint fails to comply with F.R.Civ.P. 8 and the second amended complaint in whole

  or in part fails to state a claim upon which relief can be granted, pursuant to F.R.Civ.P.

  12(b)(6). In the alternative, defendants move to strike the allegations of the amended

  complaint at ¶¶ ¶¶ 20-25; 27-28; 37-41; 53 and 117-127pursuant to F.R.Civ.P. 12(f).

         WHEREFORE defendants pray that the complaint herein be dismissed or that the

  allegations referred to above be stricken and no answer required to same.
Case: 4:18-cv-01567-AGF Doc. #: 34 Filed: 03/01/19 Page: 2 of 2 PageID #: 2979



                                                Respectfully submitted,


                                                JULIAN L. BUSH,
                                                CITY COUNSELOR

                                                /s/Robert H. Dierker 23671MO
                                                Robert H. Dierker
                                                Associate City Counselor
                                                dierkerr@stlouis-mo.gov
                                                Brandon Laird
                                                Assistant City Counselor
                                                Abby Duncan 67766MO
                                                Assistant City Counselor
                                                Meghan Bruyns 69987MO
                                                Assistant City Counselor
                                                Amy Raimondo 71291MO
                                                Assistant City Counselor
                                                314 City Hall
                                                1200 Market St.
                                                St. Louis, MO 63103
                                                314-622-3361
                                                FAX 314-622-4956



                               CERTIFICATE OF SERVICE

         I hereby certify that on March 1, 2019, the foregoing was electronically filed with

  the Clerk of the Court to be served by operation of the Court’s electronic filing system.


                                                /s/ Brandon laird
                                                Brandon Laird
                                                Assistant County Counselor




                                               2
